350 East Las Olas Boulevard Las Olas Centre II, Suite 1150 P.O. Box 30310 Fort Lauderdale, FL 33303-0310 954.759.2763 Direct 954.462.4150 Main 954.462.4260 Fax jmayersohn@ralaw.com www.ralaw.com October 28, 2011 United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, DC 20549-3628 Attention: Amanda Ravitz Assistant Director Re: Cyclone Power Technologies, Inc. Registration Statement on Form 10 Amended August 24, 2011 File No. 000-54449 Dear Ms. Ravitz: The purpose of this letter is to provide the Company’s responses to the September 9, 2011 Comment Letter to Mr. Harry Schoell, Chairman and Chief Executive Officer of Cyclone Power Technologies, Inc. (the “Company”).This letter indicates how the Company proposes to respond to your comments and provide certain information requested by you in the Comment Letter.For your convenience, we have restated the comments from the Comment Letter below followed by the Company’s responses. Business Model, page 3 COMMENT 1. You do not appear to have provided the expanded description of each of your engines that clearly describes such engines as requested in prior comment 4; therefore, we reissue the comment. Response: We have provided a table describing the three Cyclone engines in development. COMMENT 2. Refer to prior comment 5. Given your financial condition it is unclear how you determined that your agreement with Raytheon is in the ordinary course of your business. Please provide us with your legal analysis that shows how you reached that conclusion. Cite all authority on which you rely. In addition, please explain the reference to "Independent Research and Development contracts" and explain why you have not filed these agreements. NewYork Cleveland Toledo Akron Columbus Cincinnati Washington,D.C. Tallahassee Orlando Fort Myers Naples FortLauderdale United States Securities and Exchange Commission October 28, 2011 Page 2 Response: Cyclone believes that the Raytheon purchase order is in the ordinary course of business.Cyclone’s business objective is to design, develop and prototype engines for sale to customers. The Raytheon purchase order is in fact just that, a purchase order for multiple prototype engines. While the purchase order is worth approximately $400,000, Item 601(10)(ii) of the Securities Act of 1933, as amended, says that every contract that ordinarily accompany the kind of business conducted by the registrant and the subsidiaries “will be determined to have been made in the ordinary course of business and need not be filed unless it falls within one or more of” certain enumerated categories.Our review of those categories is the basis for our determination that such contract need not be filed.This is not a contract with the type of related parties referred to in item (A).Nor is this an item in (C) contract calling for the acquisition or sale of property, plant or equipment.Cyclone contends that it is not a contract on which the business is substantially dependent. Cyclone has, and will continue its operations without the purchase order, and there is no guarantee that this purchase order will lead to future business from Raytheon. The purchase order is not a “continuing contract” to sell the major part of its products or services or to purchase a major part of its requirements of goods, services or raw materials or any franchise or license upon which the registrant’s business depends to a material extent.Accordingly, the agreement need not be filed in this filing. Disclosure regarding the Independent Research & Development contracts has been added. The Company has not filed these two contracts because they were completed in 2010, there are no further outstanding obligations of either party under them, and in the aggregate, they were not financially material to the Company’s operations (representing less than $50,000 in revenue in the aggregate). COMMENT 3. Disclose the total number of shares you have issued to Phoenix Power group under your agreement with them. Response: The total number of shares issued to Phoenix Power under their license agreement has been disclosed. COMMENT 4. Please tell us why you do not appear to have filed the license agreement with Advent Power Systems disclosed in the penultimate paragraph on page 3 as requested in our prior comment 6. Also, if that license agreement has a 20 year term, please tell us how the royalties are subject to further agreement of the parties. Refer to the applicable section of the agreement in your response. Response: The Company’s Technology License Agreement with Advent Power Systems Inc., has been filed as Exhibit 10.12.Disclosure has been added regarding the royalties payable by Advent to Cyclone over the 20-year term of the agreement, as provided in Section 4.2 of that agreement. United States Securities and Exchange Commission October 28, 2011 Page 3 COMMENT 5. Please expand your disclosure of your sub-contractor agreement with Advent to describe the term and termination provisions. Response: Disclosure has been added regarding the term and termination of the Company’s sub-contractor agreement with Advent. Development Status of Technology, page 4 COMMENT 6. Please clarify whether your engines have ever undergone customer testing and if so, how many and with what result. Also disclose that there is no guarantee that your engines will successfully meet customer expectations. Response: Disclosure has been added regarding customer testing and the risk of meeting customer expectations. Prototyping and Manufacturing, page 5 COMMENT 7. Please provide your legal analysis for not filing your agreement with TopLine as an exhibit. Cite all authority on which you rely. In addition, disclose what TopLine's "actual costs" are. Response: The Company’s Letter of Understanding with TopLine has been filed as Exhibit 10.13.Additional disclosure has been added to explain TopLine’s “actual costs.” Competitive Business Conditions, page 5 COMMENT 8. Your response to comment 10 does not provide us with the requested independent objective support for your beliefs regarding your competitive position including your claims that your product is superior, more efficient, more compact, more powerful and less expensive than competing products; therefore, to that extent we reissue the comment. Response: In response to this comment, we have removed the column in the table that made claims about the competitive advantages of Cyclone’s technology. United States Securities and Exchange Commission October 28, 2011 Page 4 Item 2. Management's Discussion and Analysis and Plan of Operation, page 16 Critical Accounting Policies, page 18 COMMENT 9. We see your response to prior comment 17; however, the revised disclosure does not appear to make substantive disclosure about critical accounting policies. As previously noted, critical accounting policy disclosure is intended to describe the uncertainties, subjectivity and potential variability of those policies dependent on significant estimates and judgments. This disclosure should describe uncertainties involved in applying a principle at a given time or the variability that is reasonably likely to result from its application over time, including specific disclosure about why accounting estimates or assumptions bear the risk of change. For instance, we note that you have made the judgmental determination that the grant date quoted market price of your stock is not its fair value for stock compensation purposes. Further, while you have no completed products or recurring revenue streams and a history of losses and cash flow deficits, you have made the judgmental determination that the carrying amount of your intangible assets is not impaired.
